DETAILED ACTION
This action is in response to communications comprising a preliminary amendment received on 5/28/2020.  Claims 1-34 were cancelled via the preliminary amendment. New claims 35-40 were added.  Claims 35-40 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Allowable Subject Matter
Claims 35-40 are allowed in light of Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 35 and 38 are allowed for reasons explained by Applicant in their remarks, filed 5/9/2017 in parent application 14/442,117 and for reasons explained below: 
Newly amended independent claims 35 and 38 are allowed because the closest identified prior art Gupta (US 2015/0282026), Messana (US 2014/0273958) and Targali (US 2013/0298209), alone or in combination, fails to anticipate or render obvious the claimed invention.
Gupta (prior art on the record) teaches for improving the efficient use of available bandwidth when transmitting packet data using a Wireless Local Area Network (WLAN) via a Trusted WLAN Access Gateway (TWAG) in an Evolved Packet Core (EPC) network architecture.  The method discloses requiring successful EAP authentication to use WLCP, where the EAP authentication requires exchanging keys between the UE and the TWAG.  Gupta does not teach generating master session keys.
Messana (prior art on the record) teaches a method for providing connectivity between user equipment and the Service Provider network via wireless access points when the user equipment doesn’t have private access to the wireless access points.  The wireless access points are part of a WLAN, which includes a TWAN provider than includes an AAA proxy (TWAP), a trusted wireless access gateway (TWAG).  The user equipment derives a master session key (MSK) through communicating with a first wireless access point, which receives a pairwise master key PMK-R1 from a AAA proxy, which derived the PMK-R1 from the master session key received from the AAA server.  The AAA server transmits a master session key to the AAA proxy which uses the master session key to derive first, second and third pairwise transient keys.  The user equipment derives the first, second and third pairwise keys as well as the master session key through negotiations with the first wireless point and from a standard derivation function using input parameters.  Messana does not teach the proxy AAA transmitting the MSK to the AP.
Targali (prior art on the record) teaches a method for enabling one-round trip (ORT) seamless user/device authentication for secure network access.  Pre-established security associations and credentials between the UE and a first network entity are used to enable an optimized fast-extensible authentication protocol (EAP) access to a different network.  The method comprises generating, by the UE, a master session key (MSK), relaying the MSK to client 508, which is indicated as being an AAA proxy.  The Client 508 forwards the MSK to an Access Point (AP).  Targali does not disclose an Trusted WLAN Access Gateway (TWAG), TWAN or generating a key for protecting WLAN control protocol (WLCP) message exchanges.  
None of the prior art of record cited above teaches all the combination of non-obvious features of claims 35 and 38 of the present invention: 
“an Authentication, Authorization, and Accounting (AAA) Server for an Evolved Packet Core (EPC) network which is interfaced with a Trusted Wireless Local Area Network (WLAN) Access Network (TWAN),” comprising: “deriving a Master Session Key (MSK) and an Extended MSK (EMSK);” “deriving, from the MSK, the EMSK, or a key derived from at least the MSK or the EMSK, a key for protecting WLAN Control Protocol (WLCP) message exchange between a Trusted WLAN Access Gateway (TWAG) of the TWAN and a User Equipment (UE);” and “sending the MSK via a Trusted WLAN AAA Proxy (TWAP) of the TWAN to an Access Point (AP) of the TWAN.”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 35-40 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438